Response to Arguments

Regarding claim(s) 17, Applicant, in pages 5-7 of the remarks, argues that the combination of the cited references fails to teach “determining a transform tree scanning order according to the non-square partition type of the prediction tree, such that all of a first plurality of leaves of the transform tree, which are embedded in a first unit of the prediction tree, are scanned before starting to scan a next plurality of leaves of the transform tree which are embedded in a next unit of the prediction tree, such that determining the transform tree scanning order is based on the spatial partitioning of the prediction tree” as recited in claim 17. Similar limitations are recited in claims 22, 27 and 32.
The Examiner respectfully disagreed. Below is Fig. 2 of Wennersten with Examiner’s annotation for explanation:

    PNG
    media_image1.png
    426
    726
    media_image1.png
    Greyscale

			Wennersten, Fig. 2

There are 4 PUs (PU1,…PU4) in a CU.
Each PU may correspond to one or more TUs (e.g., PU2 = 4 TUs; PU3 = 1 TU).
Scanning order: PU1 => PU2 =PU3 => PU4 within a CU; scan all TUs with a PU before scanning the next PU (e.g., TUs in PU2).
In PU2, even though 4 square TUs are shown in the figure, it would be obvious that the two square TUs in the top row may be considered as a horizontal non-square TU2-1, and similarly the two square TUs in the bottom row may be considered as another horizontal non-square TU2-2. In this case, the scanning order within PU2 is from TU2-1 to TU2-2. The horizontal non-square TU2-1 and TU2-2 are partitioned in the same way as the horizontal non-square TUs 300 as shown in Fig. 9 of Van der Auwera (“FIG. 9 is a conceptual diagram illustrating an example partitioning structure for non-square quadtree partitioning. As shown in FIG. 9, a block 300 may be partitioned using non-square quadtree transforms (NSQT). Generally, NSQT allows a block, such as a TU of a CU to be partitioned into a first level of four non-square rectangles, any or all of which may be further partitioned into an additional level of four smaller, equally sized non-square rectangles”, [0148])
Back to Fig. 2 of Wennersten, PU3 may be partitioned similar to PU2 with two horizontal TUs (say, TU3-1 and TU3-2). So the details of scanning order from PU2 to PU3 may be the following: PU2 (TU2-1 => TU2-2) => PU3 (TU3-1 => TU3-2).



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				9/16/2021